Citation Nr: 1721760	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-27 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for multiple myeloma, to include as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 



INTRODUCTION

The Veteran had active naval service from June 1956 to May 1960.  He died in April 2013.  The appellant is his surviving spouse.  

While a formal letter substituting the appellant as the claimant for purposes of this appeal does not appear to have been issued, a March 2015 statement of the case (regarding a claim for dependency and indemnity compensation (DIC) benefits) indicates the appellant has been substituted for the Veteran for purposes of this appeal.  The Board will consider all evidence of record including anything generated after the Veteran passed away.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the appellant also claimed entitlement DIC benefits in an April 2013 application for entitlement to service connection for multiple myeloma for accrued benefits purposes; the issue of entitlement to service connection for cause of death was denied in a June 2013 rating decision.  The appellant did not file a timely substantive appeal, but was notified in a May 2015 supplemental statement of the case that her DIC claim may be reconsidered if there was a positive outcome on the accrued benefits claim.  As such, the appeal is limited to service connection for multiple myeloma, to include as due to asbestos exposure, for accrued benefits purposes.


FINDING OF FACT

The preponderance of the evidence weighs against a finding that multiple myeloma was incurred in active service; any multiple myeloma during the period on appeal was not present until more than one year after separation from active service and is not etiologically related to the Veteran's military service, to include claimed asbestos exposure.


CONCLUSION OF LAW

The criteria for service connection for multiple myeloma have not been met.  38 U.S.C.A. §§ 1110, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.1000 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a May 2012 notice of disagreement, the Veteran noted that he had not received a VA examination in connection with his claim.  The appellant also noted that no VA examination was provided in her April 2013 application for DIC and accrued benefits.  The Board finds VA was not obliged to provide an examination or obtain an opinion because there was no competent evidence that multiple myeloma manifested in service or until approximately 50 years thereafter and there was no competent evidence indicating a link between multiple myeloma and service, to include claimed asbestos exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d), 38 C.F.R. § 3.159(c)(4)(i).  As the threshold for finding that the evidence of record indicates that the claimed disability or symptoms may be related was not met, VA was not obliged to provide an examination or obtain an opinion in response to this claim.  McLendon, 20 Vet. App. at 83.

Neither the appellant nor her representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The appellant asserts that the Veteran's multiple myeloma was etiologically related to exposure to asbestos in active service.  

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board finds no competent evidence supporting onset of multiple myeloma during the Veteran's active service.  Service treatment records are negative for complaints or treatment for cancer, to include multiple myeloma, and the appellant has not contended that the Veteran's multiple myeloma had onset in service.  Moreover, post-service medical records demonstrate that the Veteran was not diagnosed or receiving treatment for multiple myeloma until around 2010, about 50 years after separation from active service.  

As such, the Board must conclude that there is no indication that the Veteran's multiple myeloma was incurred during active service.  See McLendon, 20 Vet. App. at 83.  

The Board notes the Veteran's contentions that he was exposed to asbestos during his occupational duties in the Navy and that literature on the disease notes asbestos is a trigger.  The literature noted by the Veteran has not been submitted to VA.  Additional development is unwarranted as multiple myeloma is not a diagnosed disability that has been associated with in-service asbestos exposure, and competent evidence suggesting a relationship between the two has not been received.  See VA's Adjudication Manual (M21-1), Part IV, Subpart ii, 1.I.3.a (accessed June 2, 2017) (explaining that claims based on asbestos exposure require a military occupational skill with exposure to asbestos sufficient to request an examination and a diagnosed disability that has been associated with in-service asbestos exposure); M21-1, Part IV, Subpart ii, 2.C.2.c. (accessed June 2, 2017) (listing specific diseases that may result from exposure to asbestos).  The Board acknowledges the appellant may sincerely believe that the Veteran's multiple myeloma was related to active service, to include claimed asbestos exposure, but notes that she and the Veteran are not competent to address a medical question that is beyond the purview of lay knowledge and requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran's multiple myeloma is not otherwise shown to be related to asbestos exposure.

In summary, the preponderance of the evidence is against a finding that the Veteran's multiple myeloma was caused or aggravated by service, to include asbestos exposure.  Thus, the claim for service connection is denied.  


ORDER

Service connection for multiple myeloma is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


